EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with James Haugen (Reg. No. 53,001) on 15 August 2022.
The application has been amended as follows: 
Please amend the following claims:
1. (currently amended) A single-piece hinged-clamp, comprising: 
a base with a flexible hinge; 
a right sidewall comprised of an aperture and extending upwardly and approximately perpendicularly away from the base, where 
the right sidewall is further comprised of a tapered right flange at [[its]] a distal end thereof which, together with a right platform, form a right notch; and 
a left sidewall extending from the hinge and comprised of a tapered left flange at [[its]] a distal end thereof which, together with a left platform, form a left notch collinear with the right notch, where 
the left platform and a horizontal member extend away from the left sidewall and towards the right sidewall, and 
a vertical member comprised of a threaded aperture extends between the left platform and the horizontal member, 
wherein the hinged-clamp is a unitary structure of one-piece construction composed of a single piece of material.

	2. (canceled).

3. (currently amended) The single-piece hinged-clamp of claim [[2]] 1, wherein a downward swing of the hinge imparts movement of the left notch away from the right notch.

4. (currently amended) The single-piece hinged-clamp of claim [[2]] 1, wherein a downward force applied to the tapered left flange imparts a movement of the left notch away from the right notch and a downward swing to the hinge. 

5. (currently amended) The single-piece hinged-clamp of claim [[2]] 1, wherein the left sidewall is further comprised of a release tab, such that a downward force applied to the release tab imparts a movement of the left notch away from the right notch and a downward swing to the hinge.

	11. – 18. (canceled).

19. (currently amended) [[The]] A method for securing a component with a single-piece hinged-clamp, comprising:
inserting a right member of a component into a right notch of a clamp; 
applying a force to impart both a movement of a left notch of the clamp away from the right notch thereof and a downward swing of a flexible hinge of the clamp; and 
releasing the application of force when a left member of the component reaches the left notch, whereupon energy built up in the flexible hinge during [[its]] the downward swing thereof is released, thereby imparting movement of the left notch towards the right notch, whereby the left notch receives the left member to secure the clamp to the component,
wherein the clamp comprises the clamp of claim 1.

24. (currently amended) [[The]] A method for securing a component with a single-piece hinged-clamp, comprising: 
inserting a left member of a component into a left notch of a clamp; 
applying a force to impart both a movement of the left notch of the clamp away from [[the]] a right notch thereof and a downward swing of a flexible hinge of the clamp; and 
releasing the application of force when a right member of the component reaches the right notch, whereupon energy built up in the flexible hinge during [[its]] the downward swing thereof is released, thereby imparting movement of the left notch towards the right notch, whereby the right notch receives the right member to secure the clamp to the component,
wherein the clamp comprises the clamp of claim 1.

Please amend paragraph [0016] of the Specification as follows:
Track assembly 100 includes a clamp assembly comprised of hinged-clamp 110 and fastening hardware 150 of fastener 152. In some embodiments, spring 154 could be employed. For the purpose of illustration and not of limitation, track 180 with right and left flanges 184 and 182, respectively, could be coupled to mount 190 configured to facilitate height-adjustability of track 180 to which solar panel modules may be coupled in a solar power generation system. Track 180 is disclosed in U.S. Design Patent No. D853,954; mount 190 is disclosed in detail in a patent application filed concurrently with this application that subsequently issued as U.S. Patent No. 11,152,889

The following is the Examiner’s statement of reasons for allowance:
The prior art of record neither teaches nor suggests as a whole, either alone or in combination, a single-piece hinged-clamp having the combination of structural elements set forth in the independent claim, the structural cooperative relationships of elements set forth in the independent claim, and the structural configuration capable of performing the functions set forth in the independent claim.  In this regard, it is the Examiner’s view, based on a totality of the record, that it would not have been obvious to modify the relevant prior art to arrive at the claimed invention, as any modification of the prior art of record that would arrive at the claimed invention would require improper hindsight.  In this instance, the preponderance of evidence lies on the side of Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
The restriction requirement, as set forth in the Office action mailed on 18 March 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RODNEY MINTZ/Primary Examiner, Art Unit 3635